DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/19/2018 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 04/23/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-8, 10 and 12-16 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Chien (US20040212401A1).
Regarding claim 1, Chien teaches a voltage detector (i.e. Signal peak detect circuit 95) (fig. 5) (also refer to [0034], desired voltage range) comprising: an alternating-current coupling circuit (i.e. input coupling circuit 100) (fig.5) configured to generate a first input voltage (e.g. voltage at first input 110 from 180-P via C2 and voltage at rectified input 112 from 180-N via C5) (fig.5) and a second input voltage (e.g. voltage at first input 110 from 180-N via C5-R3-R1 and voltage at rectified input 112 from 180-P via C2-R1-R3) (fig.5) according to a source input voltage (i.e. signal 180-P and signal 180-N) (fig.5); a feedback amplifier (i.e. transistors Tinput_1, Tinput_2 and Trectify) (fig.5) configured to output a branch current (e.g. current going into drain of first input load transistor Tinput_load_1) (fig.5) according to a sink current (e.g. current going into drain of Tinput_load_2) (fig.5) and determine an output voltage (i.e. peak value 114) (fig.5) according to the first input voltage and an amount of the branch current (implicit); and an auxiliary circuit (e.g. circuit comprising Tinput_load_1 and Tinput_load_2) (fig.5) configured to output an amount of the sink current (e.g. current through Tinput_load_2) (fig.5) according 
Regarding claim 7, Chien teaches the voltage detector of claim 1, wherein the feedback amplifier includes: a first voltage input circuit (e.g. circuit comprising 180-P and Tinput_1) (fig.5) configured to determine a first output voltage (i.e. peak value 114) (fig.5) of an output terminal (e.g. terminal leading to peak value 114) (fig.5) according to the first input voltage (implicit) and determine a conduction current according to the first input voltage, in which the conduction current passes through the first voltage input circuit ([0042], current drawn from the current source will map the gate voltage of the first input transistor); a current mirror circuit (i.e. transistors Tinput_load_1 and Tinput_load_2) (fig.5) coupled to the output terminal (e.g. current mirror coupled to output via transistor T1) (fig.5) and configured to generate a first current (e.g. current going into gate of T1) (fig.5) according to the first output voltage, in which the first current includes the branch current (e.g. current going to ground via Tinput_load_1) (fig.5) and the conduction current (e.g. current drawn at the output 114 from Tcurrent_source); and an output feedback circuit coupled to the current mirror circuit and configured to generate the output voltage (e.g. output Gm stage 118 and LPF 120, which are part of the feedback amplifier circuit) (fig.5).
Regarding claim 8, Chien teaches the voltage detector of claim 7, wherein the current mirror circuit is configured to generate a second current (e.g. current going to ground via Tinput_load_2) (fig.5) while a ratio of the second current to the first current is constant or 
Regarding claim 10, Chien teaches the voltage detector of claim 1, wherein the auxiliary circuit includes: a current source (i.e. transistor Tcurrent_source) (fig.5) configured to output a predetermined current (e.g. current out of drain terminal going in Tinput_1 and Trectify) (fig.5); and a current sink (i.e. transistor Tinput_load_2) (fig.5) configured to draw the sink current according to the second input voltage ([0042], current from the current source will flow through the rectifying transistor at a level corresponding to the voltage of the rectified input 112), in which the sink current includes the predetermined current and the branch current ([0036], the current of the current source will be proportionally provided to the first and second load transistors) (it is interpreted that the branch current flows through Tinput_load_1 and sink current flows through Tinput_load_2) (fig.5).
Regarding claim 12, Chien teaches the voltage detector of claim 1, further comprising: a comparing circuit (i.e. transistor T1) (fig.5) configured to compare the output voltage with a threshold voltage and thereby generate a voltage detection result ([0036], When the voltage of the input signal is of a sufficient value … producing a maximum or minimum output of the operational amplifier).
Regarding claim 13, it is substantially rejected for the same reasons as stated in claim 1 and claim 12. Chien further teaches a communication circuit (i.e. radio 60) (fig.2) including a voltage detector (i.e. signal peak detect circuit 95) (fig.2), the communication circuit 
Regarding claim 14, Chien teaches the communication circuit of claim 13. Chien further teaches the feedback amplifier as stated in claim 7. 
Regarding claim 15, Chien teaches the communication circuit of claim 13. Chien further teaches the auxiliary circuit as stated in claim 10. 
Regarding claim 16, Chien teaches the communication circuit of claim 15, Chien further teaches the current sink as stated in claim 11. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (US20040212401A1), and further in view of Bhattacharya (US20070115030A1).
Regarding claim 2, Chien teaches the voltage detector of claim 1, wherein each of the source input voltage, the first input voltage and the second input voltage is a differential voltage (e.g. the source input voltage comprises the differential signals 180-P and 180-N) (fig.5) and the alternating-current coupling circuit (i.e. input coupling circuit 100) (fig.5) includes: a first terminal (i.e. 180-P) (fig.5) configured to receive a positive-terminal input (implicit) of the source input voltage; a second terminal (i.e. 180-N) (fig.5) configured to receive a negative-terminal input (implicit) of the source input voltage; a first alternating-current coupling circuit (e.g. 180-P, C2 and 180-N, C5) (fig.5) configured to generate the first input voltage according to the positive-terminal input, the negative-terminal input and a bias (i.e. common mode voltage reference CMref) (fig.5); and a second alternating-current coupling circuit (e.g. 180-P, C2, R1, R3 and 180-N, C5, R3, R1) (fig.5) configured to generate the second input voltage according to the positive-terminal input, the negative-terminal input and a bias (i.e. common mode voltage reference CMref) (fig.5).
Chien does not explicitly teach a first bias and a second bias.
Bhattacharya teaches in a similar field of endeavor of electronic circuits that it is conventional to have a first bias (i.e. P-channel reference voltage from reference block) (fig.4) and a second bias (i.e. N-channel reference voltage from reference block) (fig.4) that produces a common mode voltage (i.e. output common mode voltage Vcm) (fig.4).

Regarding claim 3, Chien and Bhattacharya teach the voltage detector of claim 2, wherein the auxiliary circuit includes: a current source (Chien, i.e. current source transistor Tcurrent_source) (fig.5) configured to output a predetermined current (Chien, e.g. current out of source of Tcurrent_source) (fig.5) (Chien, also refer to [0037], rectifying transistor is drawing a fixed level of current); and a current sink (Chien, i.e. Tinput_load_2) (fig.5) configured to draw the sink current including the predetermined current and the branch current (Chien, e.g. sink current is the current going into ground at the source of Tinput_load_2. This current also includes the branch current, which is influenced by predetermined current, going into ground at the source of Tinput_load_1) (fig.5).
Regarding claim 4, Chien and Bhattacharya teach the voltage detector of claim 3, wherein the current sink includes: a second voltage input circuit (Chien, i.e. circuit with Tinput_2) (fig.5) configured to output the amount of the sink current according to the second input voltage (Chien, e.g. second input voltage received by Trectify influences the current flow in Tinput_2) (fig.5).
Regarding claim 11, it is rejected for the same reasons as stated in claim 4.


Claims 2-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (US20040212401A1), and further in view of Singh (US7652535B2).
Regarding claim 2, Chien teaches the voltage detector of claim 1, wherein each of the source input voltage, the first input voltage and the second input voltage is a differential voltage (e.g. the source input voltage comprises the differential signals 180-P and 180-N) (fig.5) and the alternating-current coupling circuit (i.e. input coupling circuit 100) (fig.5) includes: a first terminal (i.e. 180-P) (fig.5) configured to receive a positive-terminal input (implicit) of the source input voltage; a second terminal (i.e. 180-N) (fig.5) configured to receive a negative-terminal input (implicit) of the source input voltage; a first alternating-current coupling circuit (e.g. 180-P, C2 and 180-N, C5) (fig.5) configured to generate the first input voltage according to the positive-terminal input, the negative-terminal input and a bias (i.e. common mode voltage reference CMref) (fig.5); and a second alternating-current coupling circuit (e.g. 180-P, C2, R1, R3 and 180-N, C5, R3, R1) (fig.5) configured to generate the second input voltage according to the positive-terminal input, the negative-terminal input and a bias (i.e. common mode voltage reference CMref) (fig.5).
Chien does not explicitly teach a first bias and a second bias.
Singh teaches in a similar field of endeavor of low voltage operational amplifiers that it is conventional to have a first bias (i.e.  first differential input voltage VCMP) (fig.3) and a second bias (second differential input voltage VCMM) (fig.3) that produces a common mode voltage (column 2 lines 65-67, a first differential input voltage and a second differential input voltage for providing a direct current bias) (e.g. voltage at N4 is interpreted to be selective voltage controlled by bias voltages VCMP and VCMM) (fig.3).

Regarding claim 3, Chien and Singh teach the voltage detector of claim 2, wherein the auxiliary circuit includes: a current source (Chien, i.e. current source transistor Tcurrent_source) (fig.5) configured to output a predetermined current (Chien, e.g. current out of source of Tcurrent_source) (fig.5) (Chien, also refer to [0037], rectifying transistor is drawing a fixed level of current); and a current sink (Chien, i.e. Tinput_load_2) (fig.5) configured to draw the sink current including the predetermined current and the branch current (Chien, e.g. sink current is the current going into ground at the source of Tinput_load_2. This current also includes the branch current, which is influenced by predetermined current, going into ground at the source of Tinput_load_1) (fig.5).
Regarding claim 4, Chien and Singh teach the voltage detector of claim 3, wherein the current sink includes: a second voltage input circuit (Chien, i.e. circuit with Tinput_2) (fig.5) configured to output the amount of the sink current according to the second input voltage (Chien, e.g. second input voltage received by Trectify influences the current flow in Tinput_2) (fig.5).
Regarding claim 11, it is rejected for the same reasons as stated in claim 4.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (US20040212401A1) and Bhattacharya (US20070115030A1), and further in view of Mehrotra (US5163021A).
Regarding claim 5, Chien teaches the voltage detector of claim 3, wherein the current source is configured to output the predetermined current according to a third bias (i.e. bias) (fig.5).
Chien does not teach a bias generating circuit where a ratio of the third bias to the second bias is constant or configurable.
Mehrotra teaches that it is conventional to have a bias generating circuit (i.e. REF circuit 971) (fig.9F) where a ratio of a third bias (i.e. second leg 977) (fig.9F) to a second bias (i.e. first leg 976) (fig.9F) is constant or configurable (e.g. size X of p-channel transistors 981 and 982 are configurable) (fig.9F).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the bias generating circuit in Chien, as taught by Mehrotra, as it provides the advantage of providing reference voltages that can be tracked and adjustments can be made to vary the same.
Regarding claim 6, Chien and Mehrotra teaches the voltage detector of claim 5, further comprising a bias generating circuit (Mehrotra, i.e. REF circuit 971) (fig.9F) including: a bias current source (Mehrotra, i.e. reference cell 431) (fig.9F) configured to determine a reference current (Mehrotra, column 14 lines 37-38, reference cell 431 supplies a reference current); a bias current mirror (Mehrotra, i.e. p-channel transistors 981 and 982) (fig.9F) configured to generate a mirror current according to the reference current (Mehrotra, column 14 lines 38-39, REF1 to a first leg 976 of the first current mirror that gets reproduced in a second leg 977), in which a gate voltage of the bias current mirror acts as the second bias (Mehrotra, i.e. first leg 976) (fig.9F); and a diode-connected transistor (Mehrotra, i.e. n-channel transistor 983) (fig.9F), in which a gate voltage of the diode-connected transistor acts as the third bias (i.e. first leg 976) (fig.9F) and the mirror current passes through the diode-connected transistor (Mehrotra, column 14 line 38-39, IREF1 to a first leg 976 of the first current mirror that gets reproduced in a second leg 977). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chien (US20040212401A1), and further in view of Mehrotra (US5163021A).
Regarding claim 9, Chien teaches the voltage detector of claim 7.
Chien does not teach the voltage detector wherein the feedback amplifier further includes a bias circuit coupled to the first voltage input circuit and the output feedback circuit.
Mehrotra teaches a bias circuit (i.e. REF circuit 971) (fig.9F).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the bias generating circuit connected to the first voltage input circuit and the output feedback circuit in Chien, as taught by Mehrotra, as it provides the advantage of providing reference voltages that can be tracked and adjustments can be made to vary the same.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.














	/THIENVU V TRAN/                                                             Supervisory Patent Examiner, Art Unit 2839